The defendant was convicted of the offense of burglary, and appeals. The particularly fair, accurate, and comprehensive oral charge of the trial court, in our opinion, clearly defined the issues in the case and outlined the law governing same. While written charges 1 and 3, refused to the defendant, at least might have been properly rejected because of a failure therein to require the action of the jury to be based upon the evidence (Edwards v. State, 205 Ala. 160, 87 So. 179), yet we entertain the opinion that the substance of each of the charges that were refused was fully covered by the court's oral charge, not to mention the charges given at defendant's request. We find no prejudicial error in the record, and the case will be affirmed. Affirmed.